Title: To James Madison from William Hull, 22 December 1808
From: Hull, William
To: Madison, James



Sir
Detroit 22d: Decembr. 1808.

I take the liberty to enclose a Copy of two Sections of an Act, which has been adopted by the legislative Authority of this Territory, concerning the punishment of Crimes, and Misdemeanors.  The two Sections relate to the emitting and passing bills of private banks.  It is expedient, they should have publicity, as it is understood, bills of this discription are passing in the States, issued by a private Company in this Territory.
I likewise enclose a Copy, of a report of a Committee of the legislative Authority, appointed to consider what measures were necessary to be taken, on certain resolutions, laid on the table of the legislature, by Judge Woodward, the moment, he was about to leave the Territory.
As these resolutions have been published by the Judge, and as they implicate the official conduct, of the Governor of the Territory, and consequently of the executive of the United States, as he holds his Commission during the pleasure of the President, it is necessary it should be known, whether the resolutions were well founded or not.  This report will show, how they are considered by this Government, and it is presumed, the explanations, will be satisfactory to the government, from which we emanate.  It is, Sir, unfortunate, that any personalities, should be mingled with public proceedings; Those contained in this report, have necessarily resulted from the resolutions themselves, however it is to be regretted, it will easily be perceived, where the fault rests.
As it is a duty incumbent on me, to make all communications of consequence, relating to the civil Government of the Territory, to the Secretary of State, I presume this will be considered, as strictly warranted by Official propriety, And I further have the satisfaction to inform you, that every thing is now tranquill, in the Territory, and the proceedings of the Government appear to give general satisfaction.  I am very respectfully your most obedt. Servant

William Hull

